                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION

                                       No. 5:13-CV-651-FL


UNITED STATES OF AMERICA and        )
THE STATE OF NORTH CAROLINA,        )
ex rel LISA SHERLOCK,               )
                                    )
             Plaintiffs,            )
                                    )
       v.                           )
                                    )
EXTENDED REACH DAY TREATMENT )
FOR CHILDREN AND ADOLESCENTS )
LLC, d/b/a EXTENDED REACH DAY       )
TREATMENT LLC, d/b/a EXTENDED       )                 ORDER
REACH DAY TREATMENT CENTER,         )
LLC, d/b/a EXTENDED REACH FOR       )
CHILDREN AND ADOLESCENTS, LLC, )
d/b/a EXTENDED REACH,               )
and ANDREA BOATMAN-HALL,            )
a/k/a ANDREA MONIQUE BOATMAN,       )
a/k/a ANDREA BOATMAN, a/k/a         )
ANDREA BOATMAN-PURNELL, a/k/a       )
ANDREA HALL,                        )
                                    )
             Defendants.            )
___________________________________ )


       THIS MATTER is before the Court on the Governments’ “Status Report and

Unopposed Third Motion to Stay Case for Sixty Days”. For the reasons set forth in support

thereof, the Motion will be granted. This action shall be stayed in its entirety for sixty days

from the date of this Order, and until further Order from the Court. On or before the expiration

of said sixty day period, the Governments shall file a status report with the Court advising the



                                                 1
Court of the status of this matter and the whether the Governments contend there is a need to

continue the stay in this matter for any additional period of time.

       SO ORDERED, this the 11th day of October, 2018.


                                                      ____________________________________
                                                      LOUISE W. FLANAGAN
                                                      UNITED STATES DISTRICT JUDGE




                                                 2
